Title: From Alexander Hamilton to Aaron Ogden, 2 July 1799
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            New York July 2d. 1799
          
          I have just received a letter from the Secretary of War, in which he informs me that the resignation of Lieut. Reading is accepted; and that the vacancy is to be filled by your senior Second Lieutenant.
          With great consideration I am Sir Yr. obedt. servt.
          
            A Hamilton
          
          Col: Ogden
        